DETAILED ACTION
Response to Amendment
The amendment filed on 12/10/2020 has been considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker (2014/0136414) in view of Cope et al. (2018/0107442) “Cope”. 

As of claims 1, 7, 8,  Abhyanker teaches:
An information processing device comprising a control unit that executes:
acquiring information indicating an environment surrounding a place where a
plurality of movable objects is disposed (see [0124] teaches that assessments could include evaluations of individual objects and/or features in the environment of autonomous neighborhood vehicle 100), the plurality of movable objects including display units that display a picture to configure an external appearance (104 Fig.1A teaches a touch screen, wherein it can be used to display a picture when needed);

However, in an obvious variation Abhyanker teaches wherein said “…depending on the information indicating the environment surrounding the place”  (see [0122] that the camera 226 could include one or more devices configured to capture a plurality of images of the environment of the autonomous neighborhood vehicle 152). 
Thus it would have been obvious to a person of ordinary skills in the art at the time of the effective filing date to a display as taught by Abhyanker in order to efficiently the vehicle’s location.

Abhyanker fails to specifically teach wherein said 
giving an instruction to cause the display units of the plurality of moveable objects at an area surrounding the place to display the picture having the decided display content, so that the plurality of moveable objects have a unified external appearance.

However, Cope teaches wherein said
giving an instruction to cause the display units of the plurality of moveable objects at an area surrounding the place to display the picture having the decided display content, so that the plurality of moveable objects have a unified external appearance ([0078] teaches Media player 42 operating digital signage software is preferably utilized to control digital imagery, such as 

Therefore, it would be obvious to one ordinary skill in the art at the time of the effective filing date to combine Abhyanker’s apparatus with the teaching of cope as shown above, so to control digital imagery, such as television programming, video content, menus, information, advertising and other visual data, viewable on flat panel display (see [0078]).

As of claim 2, Abhyanker teaches 
wherein the information indicating the environment surrounding the place includes at least one of information indicating a kind of the place where the plurality of movable objects is disposed, information indicating a scene surrounding the place, information indicating a meteorological condition, and information indicating a brightness surrounding the place ([0134] teaches that the camera 226 could capture a plurality of images that could represent information about a state of an environment of the autonomous neighborhood vehicle 152 operating in an autonomous mode). 
As of claim 3, Abhyanker teaches 

As of claim 4, Abhyanker teaches 
wherein the control unit executes identifying the place where the plurality of movable objects is disposed, from position information indicating respective positions of the plurality of movable objects ([0105] teaches The sensor system 102 may be comprised of a global positioning system 218), and acquiring the information indicating the environment surrounding the place, based on the identified place ([0110], [0111]).
As of claim 5, Abhyanker teaches 
wherein the display content of the picture includes at least one of a designation of a content to be displayed by the picture, a designation of a color tone of the picture, a designation of a display configuration of the picture, and a designation of a brightness when the picture is displayed ([0345]).
As of claim 6, Abhyanker teaches 
wherein the control unit (230 Fig.2) further executes:
acquiring attribute information indicating an attribute of a utilizing person that exists in a periphery of the plurality of movable objects ([0019], [0020], [0598]); and
. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628